Citation Nr: 0629860	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-28 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder 
claimed as ulcers, heartburn and indigestion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The medical evidence shows the veteran currently has 
esophagitis that is related to his military service.


CONCLUSION OF LAW

Esophagitis was incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  Upon 
receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and notify the claimant 
and his or her representative, if any, of what information 
and evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006).

The veteran appeared and testified at a hearing before the 
undersigned in July 2006.  He testified that he began having 
heartburn, indigestion, burning and gagging in service and 
this continues to today.  He said that he did not receive any 
medical care for this condition after service because of lack 
of funds but treated it with over the counter medications 
such as Maalox, Rolaids, Tums and baking soda.  He said that 
he has received medical treatment for his stomach disorder 
since 2002.  He said that since that time he has been treated 
with various medications and is currently taking Omeprezol 
with good control.  

Service medical records show that in November 1975 the 
veteran began complaining of persistent coughing and 
vomiting.  He was treated with Robitussin and Mylanta.  In 
February 1976, the veteran complained of indigestion 
characterized by burning sensation in his throat and 
epigastric region.  He gave a history of hematemesis three 
months before.  The assessment was possible reflux 
esophagitis and he was prescribed Gaviscon.  He was seen 
again a few weeks later with the same complaints plus 
belching followed by coughing and gagging, then vomiting.  He 
reported the vomitus had streaks of blood without actual 
clots and that this had been going on for three weeks.  He 
said he had tried Maalox, Rolaids and Gaviscon without 
relief.  He denied excessive alcohol or coffee consumption, 
melena or hematochezia.  Physical examination was essentially 
negative.  The assessment was esophagitis.  The veteran was 
sent for an upper gastrointestinal series, which was 
essentially negative for any reflux, hiatal hernia or ulcer.  
At his separation examination in June 1976, the veteran 
reported a history of frequent indigestion but no disorder 
was noted on the examination report.  

Post-service medical evidence shows that the veteran was 
treated in September 2002 by a private medical facility for 
hepatitis A and C.  At that time, an 
esophagogastroduodenoscopy (EGD) was conducted.  The 
impression was mild nonerosive gastritis and mild 
esophagitis.  He was provided with samples of Prevacid 15 mg 
q.d.  

The veteran underwent a VA examination in July 2003.  The 
examiner noted that he reviewed the veteran's VA medical 
record.  The veteran reported a history of developing severe 
heartburn during service and seeking medical attention.  He 
told the examiner that he had an upper gastrointestinal 
series and was told he did not have an ulcer by probably had 
"acid reflux" and was prescribed Gaviscon that he continued 
to use for the remainder of his service.  He reported that 
following service he continued to have intermittent 
epigastric discomfort and sought intermittent medical 
attention.  He told the examiner that since he has been 
taking Aciphex, his frequent heartburn has diminished 
considerably although he still gets occasional heartburn when 
he lies down and gets stomach acid and has to burp 
frequently.  The examiner noted that the veteran underwent an 
upper gastrointestinal series in December 2002, which did not 
show any peptic ulcer disease.  Physical examination was 
essentially normal.  The examiner's assessment was chronic 
dyspepsia, currently reasonably well controlled.  The 
examiner opined that it is as likely as not that the 
veteran's current condition is related to his 
gastrointestinal complaints while serving in the Army.  

The Board finds that this evidence is sufficient enough to 
give the veteran the benefit of the doubt that his current 
stomach problems are related to those he had in service.  The 
veteran was diagnosed to have esophagitis in service.  He was 
later diagnosed by EGD conducted in September 2002 to have 
mild esophagitis.  The VA examiner, although not having the 
benefit of reviewing the claims folder, clearly found the 
veteran's history to be credible and provided a favorable 
opinion that the veteran's current condition is related to 
his in-service gastrointestinal complaints.  Although there 
is no medical evidence of a post service history of treatment 
for his stomach problems, the veteran testified that he has 
continued to have the same gastrointestinal complaints since 
service but has mainly self-treated his symptoms due to lack 
of funds to pay for medical care.  The Board finds the 
veteran's testimony to be credible.  

Thus the Board grants the veteran the benefit of the doubt 
and finds that service connection is warranted for 
esophagitis, which was diagnosed both during and after 
service.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for esophagitis is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


